Citation Nr: 0534536	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  02-04 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for a heart disorder.

2. Entitlement to service connection for sinusitis.

3. Entitlement to service connection for a right shoulder 
disorder.

4. Entitlement to service connection for a left knee 
disorder.

5. Entitlement to service connection for hemorrhoids.

6. Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD) with 
hiatal hernia.

7. Entitlement to an initial evaluation in excess of 10 
percent for musculoskeletal low back pain.

8. Entitlement to an initial evaluation in excess of 10 
percent for a postoperative scar on the proximal aspect of 
the left foot.
9. Entitlement to an initial evaluation in excess of 10 
percent for a left foot disability, classified as status post 
arthroplasty with pin fixation of the 2nd digit, osteotomy of 
the 2nd metatarsal, and bunionectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from March 1981 to 
March 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In December 2003, the Board remanded the 
veteran's claims to the RO for further evidentiary 
development.

The issue of entitlement to service connection for 
hemorrhoids is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran has a 
currently diagnosed heart disorder or cardiovascular disease 
related to his period of an active military service.

2.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran has a 
currently diagnosed sinus disorder, including sinusitis, 
related to his period of military service.

3.  Giving the veteran the benefit of the doubt, a right 
shoulder rotator cuff tear injury was incurred in service.

4.  The objective and competent medical evidence of record 
preponderates against a finding that any currently diagnosed 
left knee disorder is related to the veteran's period of 
active military service.

5.  The objective and competent medical evidence of record 
demonstrates that the veteran's service-connected 
gastroesophageal reflux disease with hiatal hernia is 
manifested by occasional mid epigastric burning with 
occasional diaphoresis, controlled by Tagamet and over-the- 
counter medications, without evidence of recurring episodes 
of severe symptoms two or three times a year averaging 10 
days in duration, or continuous moderate manifestation, and 
it does not involve dysphagia, pyrosis, regurgitation 
vomiting, weight loss, hematemesis, melena, anemia, or 
considerable impairment of health.

6.  The objective and competent medical evidence of record 
demonstrates that the veteran's service-connected 
musculoskeletal low back pain is manifested by minimal 
symptomatology and no more than subjective complaints of back 
pain and flare-ups several times a month with range of motion 
of flexion to 80 degrees, extension to 20 degrees, lateral 
bending and bilateral rotation to 45 degrees; moderate 
limitation of lumbar spine motion or neurological involvement 
is not shown.

7.  The objective and competent medical evidence of record 
demonstrates that the veteran's service-connected 
postoperative scar on the proximal aspect of the left foot 
measures 5.5 x 0.5 cm. and is tender, but is without 
ulceration or depression. 

8.  Giving the veteran the benefit of the doubt, the 
objective and competent medical evidence of record 
demonstrates that the veteran's service-connected left foot 
disability, classified as status post arthroplasty with pin 
fixation of the 2nd digit, osteotomy of the 2nd metatarsal, 
and bunionectomy (hereinafter referred to as "left foot 
disability") is manifested by moderately severe impairment, 
with complaints of pain with prolonged standing and walking.


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred during the veteran's 
period of active military service, nor may cardiovascular 
disease be presumed to have been incurred during military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).

2.  Sinusitis was not incurred during the veteran's period of 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103-
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2005).

3.  With resolution of all reasonable doubt in the veteran's 
favor, the veteran's right shoulder disability was incurred 
during his period of military service.  38 U.S.C.A. §§ 1110, 
1131, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2005).

4.  A left knee disorder was not incurred during the 
veteran's period of active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103-5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).

5.  The schedular criteria for an initial evaluation in 
excess of 10 percent for gastroesophageal reflux disease with 
hiatal hernia are not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
4.14, 4.110, 4.113, 4.114, DC 7346 (2005). 

6.  The schedular criteria for an initial evaluation in 
excess of 10 percent for musculoskeletal low back pain are 
not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic 
Code (DC) 5295 (2002), effective prior to September 26, 2003; 
38 C.F.R. § 4.71a, DCs 5235-5243 (2005), effective September 
26, 2003.

7.  The schedular criteria for an initial evaluation in 
excess of 10 percent for postoperative scar on the proximal 
aspect of the left foot are not met.  38 U.S.C.A. §§ 1155, 
5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002), effective prior to July 31, 
2002; 38 C.F.R. §§ 3.102, 3.159, 4.118, DC 7804 (2005), 
effective July 31, 2002.

8.  With resolution of reasonable doubt in the veteran's 
favor, the schedular criteria for an initial evaluation of 20 
percent for a left foot disability, classified as status post 
arthroplasty with pin fixation of the 2nd digit, osteotomy of 
the 2nd metatarsal, and bunionectomy, are met.  38 U.S.C.A. 
§§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.71a, DC 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, as to his claims for service connection 
for sinusitis and a heart disorder and increased ratings for 
low back, left foot and GERD disabilities, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In May 2002 and March 2004 letters, the RO informed the 
appellant of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  In addition, the appellant was advised, by virtue of 
detailed March and November 2002 statements of the case 
(SOCs) and August 2002 and February and March 2005 
supplemental statements of the case (SSOCs) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We 
therefore conclude that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the appellant's claims, and that the SOCs and SSOCs issued 
by the RO clarified what evidence would be required to 
establish service connection and increased ratings.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the February 2005 SSOC contained the new 
reasonable doubt and duty-to-assist regulations codified at 
38 C.F.R. §§ 3.102 and 3.159 (2005).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.



II.	Factual Background

Service medical records indicate that in July 1984, the 
veteran was diagnosed with sinusitis for which medication was 
prescribed.  In April 1985 the veteran complained of back 
injury and was diagnosed with possible lower back strain. 

Further, in January 1995, the veteran was seen for complaints 
of severe low back pain diagnosed as sciatica.  In 1997, 
results of an upper gastrointestinal (UGI) series showed a 
mild hiatal hernia.  The veteran was diagnosed with GERD for 
which Tagamet was prescribed.  Also in 1997, he was noted to 
have mild anterior wedge deformity of T11 and T12.  In 
January 1998, he complained of back pain and, in September 
1998, he had tenderness to palpation of the lumbar spine.  

The service medical records reveal that in October 1999 the 
veteran had hallux valgus on the left foot and hammertoe of 
the second digit.  He underwent an Austin procedure with 
screw fixation and arthroplasty of the second toe with pin 
fixation of the left foot.  In June 2000, the veteran 
underwent an elevating and shortening osteotomy of the second 
metatarsal of the left foot.  

In July 2000, the veteran had paravertebral tenderness to 
palpation and was diagnosed with musculoskeletal low back 
pain.  In November 2000, the veteran was diagnosed with 
possible acute sinus.  In December 2000 the veteran was 
evaluated after having an abnormal electrocardiogram (EKG).  
He had a normal cardiac evaluation, with a normal chest x-
ray.  

Service medical records do not contain complaints, diagnoses 
of, or treatment for a left knee disorder.  

In December 2000, the veteran, who was 39 years old, 
underwent a VA general medical examination performed in 
conjunction with his retirement from military service.  
According to the examination report, the examiner reviewed 
the veteran's medical records.  The veteran gave a history of 
GERD that was diagnosed in 1997 by UGI.  He had symptoms of 
heartburn, reflux and regurgitation that occurred daily when 
he did not take medication.  He denied any hematemesis, and 
reported dysphagia of solid foods when not on medication.  He 
denied reflux, regurgitation or dysphagia when taking 
medication.  His current treatment included taking Tagamet 
and Prilosec that controlled his symptoms and from which he 
had no side effects.  He denied melena, nausea, vomiting or 
past surgery or dilation procedures.  He denied any history 
of anemia.  The veteran reported increased weight gain, 
secondary to decreased activity.  On examination, the 
veteran, who was 72 inches tall, weighed 220 pounds, with a 
maximum weight of 222 and minimum weight of 200 in the last 
year.  He was noted to be well nourished and well developed.  
His abdomen was soft, with generalized abdominal tenderness 
to palpation with epigastric tenderness to palpation.  There 
was no rebound or guarding, no organomegaly and no palpable 
masses.  The pertinent diagnosis was symptoms of GERD with 
mild hiatal hernia.   

As to his left foot, the veteran told the VA examiner that 
two years earlier he was diagnosed with a fractured toe and 
it was taped.  He was later diagnosed with severe hammertoe 
of the left foot second digit and in October 1999 underwent a 
bunionectomy with screw insertion that remains.  The first 
surgery to repair his hammertoe deformity was unsuccessful 
due to severe pain with walking and the toe deformity not 
totally corrected.  He underwent a second surgery in June 
2000 when the toe was detached, the bone shaved and another 
pin and screw insertion performed.  

Currently, the veteran was unable to move his great toe and 
the second digit of the left foot and had limited range of 
motion of the toes on this foot with any activity.  The 
second digit remained hyperextended.  The veteran reported 
pain to the dorsal foot surface.  At rest, he had tingling to 
the lateral foot edge; and he had no sensation to the dorsal 
surface of the first and second digit.  With standing and 
walking, he had cramping to the lateral arch edge and pain 
with walking.  He favored walking on the lateral edge of the 
left foot to take pressure of the foot.  He had constant left 
foot pain and weakness, with swelling, fatigability, lack of 
endurance and stiffness.  He denied heat or redness.  He took 
prescribed pain medication.  He had flare-ups precipitated by 
cold damp weather and tight shoes and alleviated by 
medication, rest and staying off his feet.  With flare up he 
had to stop his activity.  He wore orthotics and sometimes 
bought a larger left shoe.  He was affected more so with 
physical fitness.

On examination, the veteran had normal posture and a gait 
with a slight limp of the left leg.  He had full range of 
motion of the ankles with no pain.  Bilateral lower extremity 
strength was 5+/5/+ (normal).  There was no muscle atrophy.  
The veteran had a normal longitudinal arch, bilaterally, and 
mild hallux valgus on the right.  On the left dorsal and 
plantar foot surface, there was tenderness to palpation.  The 
veteran had a slightly hyperpigmented second digit on the 
left foot with limited range of motion of the left first and 
second digit.  There was a bilateral heel callus, a lateral 
metatarsophalangeal joint callus, and a mild right distal 
tarsophalangeal joint callus.  His strength was with no 
stated pain, on resistance to the ankle.  He walked on his 
heels normally without any difficulty.  Toe walk was normal 
with a limp on the left foot.  Tandem walk was normal.  
Romberg was negative.  Deep knee bend was slightly unsteady 
with the weight shifted to the right foot.  The veteran had a 
gait with a slight limp of the left leg, with normal 
coordination.  He reported no sensation to the left foot 
scars and surrounding tissue.  Position sense was normal.  
The diagnoses were status post left foot second digit 
arthroplasty with pin fixation, status post left foot 
bunionectomy and status post left foot second metatarsal 
osteotomy, secondary to capsulitis with scar formation.  

Examination of the veteran's skin revealed a 4 x 0.3 
centimeter (cm.) vertical scar of the left foot dorsal 
surface, proximal to the fifth metatarsophalangeal joint.  
The veteran had no sensation to touch.  He also had a 5.5 x 
0.5 cm. scar of the left foot proximal aspect with tenderness 
to palpation and pink coloration.  There was no adhesion, but 
there was mild elevation.

As to his heart disorder, the veteran said he was not 
diagnosed with an abnormal EKG until November 2000.  
Following those results, he underwent five more tests, that 
were all read as normal.  He denied a history of myocardial 
infarction or cerebrovascular accident, or past 
hospitalization for a cardiac disorder.  He reported chest 
pain that he was told was secondary to reflux only.  He was 
seen by a cardiologist and told there were no problems.  The 
veteran denied past or current medical treatment for a heart 
condition.  He denied surgery, dizziness or chest pain, aside 
from his reflux symptoms.  The veteran reported fatigue, but 
denied any shortness of breath.  Upon clinical examination, 
the examiner opined that the veteran had no evidence of a 
heart condition.

As to his sinus disorder, the veteran said that he had 
problems with sinuses and allergies since 1983.  He had 
symptoms of itchy and watery eyes, rhinorrhea, and cough, 
occasionally productive of yellowish sputum, slight 
headaches, and congestion.  He had no reoccurrence of sinus 
infections in the past with treatment of antibiotics.  Upon 
clinical examination, and review of x-rays that showed normal 
sinuses, the examiner opined that there was insufficient 
clinical evidence at present to warrant diagnosis of any 
acute or chronic disorder or residuals thereof.

As to his low back disorder, the veteran reported gradually 
increased back pain that required a steroid injection in 1992 
or 1993.  He currently took prescribed pain medication.  He 
denied the use of a brace, any physical therapy or traction 
in the past.  He had intermittent back pain and weakness, 
fatigability, lack of endurance, stiffness, lockup and give 
way.  He had radicular pain into his left lower extremity to 
the rear patella and paresthesias to the left lateral aspect 
of the fifth digit.  He denied bowel or bladder problems.  He 
had flare-ups precipitated by over activity and sudden 
movements that were alleviated by steroid injections, 
medications and heating pads.  The veteran was limited with 
flare-ups in that he had to be off his feet.  He had no 
problems until he increased his activity level with bending 
or lifting.  

Objectively, the veteran had normal posture and gait, with a 
slight limp of the left leg.  He had full range of motion of 
the cervical spine without pain.  Lumbar flexion was full 
with stated pain with tenderness to palpation of the lumbar 
spine.  Rotation was full with stated pain.  Lateral bending 
was full, bilaterally, with no pain.  The veteran's spine was 
straight with no postural abnormalities or fixed deformities 
and no spasm noted.  Musculature was normal.  Upper and lower 
extremity strength was 5+/5+.  Neurological examination was 
normal and x-ray of the lumbar spine was normal.  The 
diagnosis was musculoskeletal low back pain. 

Further, the veteran complained of bilateral shoulder pain.  
Internal rotation was full, with pain.  He had full range of 
motion of both knees with no pain, with bilateral popping.    

VA outpatient records, dated in August 2001, reflect the 
veteran's complaints of shoulder pain, with full range of 
motion.  Crepitus was noted.  He also complained of knee 
pain.

November 2001 VA outpatient records indicate the veteran was 
seen in the orthopedic clinic.  The first page of the initial 
medical record is not in the claims file, but as recounted in 
the November 2002 SOC (and described as a November 1, 2002 
record), the veteran reported having physical therapy for a 
right shoulder and was advised he had a right rotator cuff 
tear.  His shoulder only hurt with overuse.  X-rays showed os 
acromiale and it was noted that the unfused apophysis could 
be predisposed to impingement.  The diagnosis was type II 
acromion and no obvious joint acromio-clavicular joint 
arthritis.  The veteran said he injured his knee while skiing 
in February 2001.  On examination there was full range of 
motion and no effusion.  There was minimal medial joint line 
tenderness with stable ligaments.  X-ray of the knee showed 
no abnormalities.  His left knee was treated with steroid 
injection.  

When seen at the end of November 2001, it was noted that the 
veteran had a probable degenerative meniscal tear of his left 
knee.  He requested a knee brace and was issued a knee brace 
for mild left knee instability.

VA medical records reflect that, in April 2002, the veteran 
was seen in the orthopedic clinic for evaluation of his left 
foot.  He had a recurrence of a neuroma after an injection 
administered the previous month wore off.   Examination 
revealed tenderness to palpation of the 2nd and 3rd metatarsal 
area that was most severe in the space tween the joints.  He 
had decreased sensation on the border of the second toe.  He 
had pain and a repeat injection was given at that time.  A 
neurectomy was recommended. 

A January 2003 private magnetic resonance image (MRI) of the 
veteran's right shoulder showed degenerative changes present 
and mild impingement by the acromioclavicular (AC) joint.  
Some humeral head contusion/marrow edema was also noted. 

The veteran underwent further VA examinations in March 2003.  
According to the examination report, as to his GERD, the 
veteran said in approximately 1995 he was prescribed Prilosec 
and then put on rabeprazole, with change in VA formulary.  He 
also used Tagamet as needed, once or twice a week, and 
Rolaids just as often.  He was pain-free 75 percent of the 
time.  The veteran was on a general diet, but avoided spicy 
foods.  He ingested two cups of regular coffee daily and 
denied drinking soda.  His heartburn symptoms included mild 
epigastric burning rising up to his throat.  He had some 
nausea with last emesis last week after lunch.  He had 
episodes of emesis approximately every other month.  The 
veteran had one episode of hematemesis approximately two 
years earlier, when he called an emergency room and was 
advised to observe it.  His heartburn symptoms occasionally 
awakened him at night, but that generally was when he forgot 
to take medications.  He never underwent an endoscopy 
procedure.  Further, the veteran currently had right shoulder 
and left knee problems.  He was undergoing steroid injections 
in his left knee with the last treatment three months 
earlier.  

The veteran denied dysphagia or odynophagia.  He had symptoms 
of pyrosis as noted above and described as mid epigastric 
burning to his throat.  He denied abdominal pain.  Bowel 
pattern was described as mushy stool without hematochezia or 
melena.  He had a history of hemorrhoids and occasionally had 
blood on the toilet tissue.  He denied a known heart history 
and denied chest pain or edema.  The veteran denied shortness 
of breath or cough.

On examination, the veteran weighed 211 pounds, as compared 
with 215 in August 2001.  He described his weight as stable.  
The clinical impression was GERD symptoms with hiatal hernia 
diagnosed by UGI, currently on rabeprazole and biweekly 
Tagamet or over the counter antacid use.  It was noted that 
an esophagogastroduodenoscopy (EGD) was performed by VA in 
April 2003, and revealed a 3 cm. hiatal hernia but, 
otherwise, the EGD was normal. 

Another March 2003 VA examination report addressed the 
veteran's other disabilities.  He denied having low back pain 
at present, needed left foot surgery, and had aching and pain 
in his right hand during cold weather.  The veteran denied 
any change in his low back pain since last examined by VA.  
He had flare-ups every three months that were precipitated by 
episodes such as carrying out the trash and lifting the can.  
With a flare-up he nearly dropped to his knees with pain.  To 
alleviate pain, he received shots in his back and prescribed 
pain medication.  His episodes lasted a week to ten days and 
he slowly returned to full function over a two week period.  
During flare-ups he was unable to carry anything, and was 
limited in his walking distance.  He had difficulty sleeping 
secondary to pain with flare-ups.  He had radiating pain down 
his left leg to his left heel.  He was last in the emergency 
room for back pain in 1997. 

As to his left foot, the veteran said surgeons recommended 
further surgery.  He had a painful neuroma between the second 
and third toe on the left foot.  He was unable to walk in the 
morning due to left foot pain and used a cane, but it was 
noted that he did not use a cane during the examination.  He 
used the cane during flare-ups and in the morning and rating 
that pain as a 10 on a scale of 1 to 10.  He used various 
pain medications with no long term effect.  The veteran had 
daily flare-ups five to eight times per day that lasted 
approximately one hour, when he was unable to walk.  He 
denied warmth or tenderness.  He had weakness and stiffness 
particularly in the morning.  The sole and lateral aspect of 
the left foot were numb since 1999.  He had increased pain 
with repetitive movement.  With left foot pain, he was 
limited in his walking distance.  He was unable to be a mail 
carrier and deliverer, and had to be a mail handler.  He was 
unable to play with his children, secondary to foot pain, and 
was unable to run.  

On examination of the veteran's lumbosacral spine, forward 
flexion was to 90 degrees, extension was to 25 degrees, right 
and left lateral bending, and right and left rotation, were 
all to 45 degrees.  There was no muscle wasting, no pain with 
palpation, and no obvious back deformities.  Sensation was 
intact to monofilament in the sacral area and in the right 
foot.  In the left foot, the veteran had numbness and no 
sensation in the first two toes and the ball of the left 
foot.  His gait was slightly broad-based.   The veteran 
favored his left foot and had a slight limp with ambulation.  
He was able to walk on his heels and do tandem walking.  He 
was unable to walk on the toes with his left foot.  There 
were no postural abnormalities and there were good pedal 
pulses.  

Examination of the left foot revealed plantar flexion to 60 
degrees, dorsiflexion to 20 degrees, inversion to 30 degrees 
and eversion to 20 degrees.  There was no redness, warmth or 
effusion.  There was no tenderness in the first or second 
great toe due to numbness.  The veteran had tenderness with 
palpation between the second and third toe in the area of 
neuroma.  He received injections in that area that reduced 
his pain somewhat.  The numbness in the first two toes and 
the ball of the foot caused him to walk on the outside of his 
foot.  Strength in the left great toe was 4/5 with some 
giving way.  He had good pedal pulses.

The veteran also had two scars on his left foot.  One scar 
was on the second toe and was 4 cm. long, 5 millimeters (mm.) 
wide proximally and 0.5 mm. wide distally.  On the third toe 
he had a 5.5 cm. long scar that was 5 mm. wide proximally and 
0.5 mm. wide distally.  Both scars were darker pink than the 
surrounding skin.  The areas were numb and the veteran 
reported no feeling in these areas that blistered without his 
being aware of it.  He had no ulceration, edema or keloid 
formation.  He had no adherence to underlying tissue.  There 
was no soft tissue damage.  The scars did not inhibit toe 
mobility.  The veteran had to wear flat sole shoes with soft 
leather tops to avoid irritating the scar areas.  

X-rays of the lumbosacral spine showed minimal degenerative 
changes of the lumbosacral spine, minimal left convex 
scoliosis of the lumbar spine and spinal bifida of S1.  The 
pertinent diagnoses included lumbosacral spine pain, 
currently resolved.  A second diagnosis was left foot pain, 
status post multiple foot surgeries with numbness and painful 
neuroma between the second and third toe with possible future 
surgery.  Two scars of the left foot were also noted, with 
potential for blistering or ulceration secondary to footwear 
and lack of sensation.  There was no ulceration, inflammation 
or edema at the site upon current examination.

Two color photographs of the veteran's left foot taken in 
April 2003, are associated with the claims file, and reflect 
a scar at the base of the great toe and one at the base of 
the second toe.

A July 2003 private operative report indicates that the 
veteran underwent right shoulder arthroscopy and surgical 
repair of his rotator cuff.

A February 2004 private MRI report of the veteran's right 
shoulder reflects a history of prior arthroscopic surgery for 
rotator cuff tear.   

In April 2004, the veteran underwent additional VA 
examinations.  According to the gastroenterology examination 
report, the examiner reviewed the veteran's medical records.  
The veteran currently denied dysphagia, and admitted to mid 
epigastric burning occasionally accompanied by diaphoresis 
but not associated with arm, shoulder or jaw pain that was 
increased when the veteran was supine.  He took daily 
omeprazole, and Tagamet as needed, that was effective.  His 
symptoms typically occurred twice a week and were sometimes 
associated with a sour taste in his mouth.  He denied nausea.  
His last emesis was proximately six weeks earlier that he 
attributed to something he ate.  The veteran denied episodes 
of hematemesis.  He denied circulatory disturbances after 
meals.  He was on a general diet and avoided spicy and acidic 
food.  He typically ate three meals and drank three cups of 
coffee a day.  He did not drink soda.  The veteran had belly 
pain or churning typically followed by a bowel movement that 
relieved his symptoms.  He also had significant flatus and 
eructation.  He had one to two soft stools daily without 
change in size or caliber and without hematochezia or melena.

On examination, the veteran weighed 212 pounds.  He weighed 
214.7 pounds in February 2003 that was his average weight.  
He had no pain and abdomen was nontender and non distended.  
Bowel sounds were active and there was no hepatosplenomegaly.   

The VA examiner said that the veteran was not anemic in March 
2003, noting that his weight was stable as compared to 
February 2003.  The veteran denied episodes of vomiting with 
the one exception six weeks earlier that he attributed to bad 
food.  He had not exhibited weight loss and did not complain 
of hematemesis or melena.  He did not describe persistent 
epigastric distress with dysphagia.  He denied dysphagia and 
complained of episodes of mid epigastric burning twice a week 
that were relieved with Tagamet.  He denied substernal arm or 
shoulder pain associated with GERD.  The VA examiner 
commented that by the veteran's own account, the degree of 
functional impairment of interference with daily activities 
if any, by the service-connected GERD was minimal. 

The veteran also underwent VA orthopedic examination in April 
2004.  The examination report indicates that the examiner 
reviewed the veteran's medical records.  As to his left foot, 
the veteran's history of foot injury, surgery, recent 
injections and recommendations of neurectomy, described 
above, was noted, and also that the veteran did not want to 
undergo the recommended surgery.  He had left foot pain in 
the area of his neuroma that was his main complaint.  He had 
to wear soft wide boxed shoes to alleviate foot pain.  He had 
foot pain when he put pressure on his foot as with walking.  
He had no other complaint as to his foot.

The veteran also complained of left knee pain and reported 
left knee injury in 1999 in service.  It was noted that x-
rays at that time were normal.  He still had occasional pain 
that worsened with squatting and pivoting.  His pain did not 
limit him terribly when walking.  He had occasional swelling 
and did not have symptoms of catching, locking or giving way, 
but felt as if his knee was slightly unstable.

The veteran reported a right shoulder injury in August 2000, 
while loading baggage in service.  It was noted that x-rays 
taken at the time were read as normal.  Subsequent x-rays 
taken by VA were also normal, and his pain was mildly 
relieved with injection.  Subsequently the veteran's pain 
worsened, and an April 2003 MRI showed a rotator cuff tear 
that was surgically repaired in July 2003.  He was pain free 
until December 2003 when the pain returned.  Another MRI in 
March 2004 showed a partial tear that was being treated non-
operatively.  The veteran had pain with activities above his 
head.

The veteran also reported occasional low back pain that 
occurred several times a month without a specific cause.  His 
pain was slightly more frequent than when last examined by VA 
in March 2003.  He denied radiation or bowel or bladder 
problems.  

On examination, as to the veteran's left foot, he had well-
healed scars from his bunionectomy and second proximal 
interphalangeal (PIP) joint.  Squeezing of the toes together 
gave him significant pain between his second and third 
metatarsal heads.  Palpation between the second and third 
metatarsal head also gave him significant pain.  There was no 
other pain present with palpation of his scars.  

As to the veteran's low back, he was able to forward flex to 
80 degrees, extend to 20 degrees, and laterally bend and 
rotate to the right and left to 25 degrees.  Repetitive 
motion testing did not elicit significant pain or 
fatigability.  Palpation along the lower back paraspinal 
muscles gave him some discomfort.  X-rays of the left foot 
showed the previous well-healed bunionectomy with one screw 
present.  There was also a solid PIP fusion of the second 
toe, and slightly increased bony prominence around the second 
metatarsal head.  Left knee x-rays were essentially normal as 
were right shoulder x-rays, aside from a previous 
acromioplasty.  Low back x-rays showed very minimal 
degenerative disc disease with slight disc space narrowing 
between L4 and L5.

The clinical impression was that the veteran had a left foot 
injury for which he underwent surgery in service and now had 
a Morton's neuroma.  In the VA examiner's opinion, the Morton 
neuroma may be related to the previous injury in service.  As 
to the veteran's left knee pain, the VA examiner opined that 
the veteran's previously service-connected left foot was not 
a cause of his left knee pain.  

Regarding the veteran's right shoulder injury, the VA 
examiner noted that the veteran had a right shoulder injury 
in service, and three years later was found to have a rotator 
cuff tear.  In the VA examiner's opinion, it was "possible 
that this rotator cuff tear could have occurred in the 
military" and "[t]here [was] a greater than 50% chance that 
this [was] possible."  

As to the veteran's low back disability, the VA examiner 
noted that the veteran had minimal low back symptoms and 
objectively did not appear worse than when previously 
evaluated in March 2003.

An April 2004 VA examination for scars indicates the 
veteran's scar on the proximal aspect of the left foot was 
evaluated.  The veteran reported pain at the incision but was 
unable to separate it from the pain he had while walking and 
with pressure to the bottom of the foot.  It was noted that 
the veteran was repeatedly seen in the VA outpatient clinic 
for complaints of foot and that in January 2002, he 
complained of a burning sensation and in April 2002 neuromas 
were diagnosed.  Injections provided relief for a month and 
wore off.  The veteran was unable to take any more time off 
from his job at the post office. Another injection was 
administered in May 2002.  

On examination, it was noted that the veteran did not limp 
and had a normal gait.  He had a fixed scar across the great 
toe on his left distal foot.  He had minimal functional 
motion.  There was a 4 x 0.3 cm. vertical scar of the left 
foot, dorsal surface.  There was a 5.5 x 0.5 scar of the left 
foot at the proximal aspect with tenderness, pink coloration, 
mild elevation and no nodules or ulcerations noted.  The 
great and second toe had mild hyperpigmentation.  The first 
and second digits were fixed and pinned.  There was no pain 
on palpation of the scar and it was not fixed or indented.  
The veteran had an approximately 5 degree range of motion, 
superior and inferior, on the great toe and second toe.  

The assessment was scar of the left distal toe and first and 
second toe.  It was noted that the veteran had limited range 
of motion due to pinning.  Further, it was not thought likely 
that the scars themselves caused limited motion.  The veteran 
had some mild tenderness but was unable to dissociate it from 
the tenderness he generally had within the foot, particularly 
with weight bearing and walking.  He had no unsteadiness in 
his gait.  He had decreased sensation on the second lateral 
toe, with good distal pedal and tibial pulses.  The scars had 
no depressed, open or ulcerated areas.  No neuromas were felt 
or detected. 

A June 2004 VA outpatient record indicates the veteran 
reported his overall health was well; he continued to work 
part time and remained active.  He denied any current 
complaints.  He weighed 211 pounds.   

III.	Legal Analysis

A.	Service Connection

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d).  See Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).  Moreover, a veteran shall be granted service 
connection for certain chronic diseases, including 
cardiovascular disease and arthritis, although not otherwise 
established as incurred in service, if such disease is 
manifested to a 10 percent degree within one year following 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
CAVC's interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and 
therefore the decision based on that interpretation must be 
affirmed); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

1.	Heart Disorder

The veteran has contended that service connection should be 
granted for a heart disorder.  The record demonstrates that, 
although he had an abnormal EKG in service, no heart disorder 
was found in service or on separation from service.  
Moreover, on VA examinations after the veteran's separation 
from service, there was no showing that the veteran had a 
heart disorder.  Furthermore, the veteran has submitted no 
evidence to show that he currently has heart disorder.  In 
short, no medical opinion or other medical evidence showing 
that the veteran currently has a heart disorder has been 
presented.  Rabideau v. Derwinski, 2 Vet. App. at 143.

2.	Sinusitis

The veteran has contended that service connection should be 
granted for sinusitis.  The record demonstrates that the 
veteran was treated in service for sinusitis, although the 
disorder was not found on separation from service.  Moreover, 
on VA examinations after the veteran's separation from 
service, there was no showing that the veteran had sinusitis.  
In fact, when examined by VA in December 2000, x-rays of the 
veteran's sinuses were normal and the VA examiner expressly 
stated that there was insufficient evidence to diagnose an 
acute or chronic sinus disorder.  Furthermore, the veteran 
has submitted no evidence to show that he currently has 
sinusitis.  In short, no medical opinion or other medical 
evidence showing that the veteran currently has sinusitis has 
been presented.  Rabideau v. Derwinski, 2 Vet. App. at 143.

3.	Right Shoulder Disorder

The veteran has contended that service connection should be 
granted for a right shoulder disability.  He contends that 
his initially injured his right shoulder in service in August 
2000 and, three years after discharge, was diagnosed with a 
torn right rotator cuff that was surgically repaired in July 
2003.

In April 2004, a VA physician reviewed the veteran's medical 
records and examined him and evidently found that the veteran 
provided a credible account of his shoulder injury.  The VA 
examiner opined that it was possible that the rotator cuff 
tear could have occurred in service and that there was "a 
greater than 50% change that this was possible."  Based on 
this medical opinion, the Board finds that the evidence is 
equally balanced as to whether the veteran has a right 
shoulder disability as a result of service.

Accordingly, in resolving doubt in the veteran's behalf, the 
Board concludes that service connection for a right shoulder 
disability is in order.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. §§ 3.303, 3.304.

4.	Left Knee Disorder

The veteran has also contended that service connection should 
be granted for a left knee disorder.  Although the evidence 
shows that the veteran currently has some left knee disorder, 
speculated to be a degenerative meniscal tear, no competent 
medical evidence has been submitted to show that this 
disability is related to service or any incident thereof.  On 
the other hand, the record reflects that his knee was normal 
on separation from service and the first post service 
evidence of record of a left knee disorder is from November 
2001 several months after the veteran's separation from 
service.  In short, no medical opinion or other medical 
evidence relating the veteran's left knee disorder to service 
or any incident of service, or to a service-connected 
disability, has been presented.

5. Heart, Sinus and Left Knee Disorders

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App.492, 494 (1992).  
See also Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  
Here, the veteran has not submitted any medical opinion or 
other medical evidence that supports his claims.  Moreover, 
the preponderance of the probative and objective medical 
evidence now of record militates against a finding that the 
veteran has heart and left knee disorders, and sinusitis 
related to service or any incident thereof.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1110, 1131, 1137, 5107(a); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
heart and left knee disorders, and sinusitis must be denied.



Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2005).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease to injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

The Board notes that the March 2001 rating decision granted 
service connection and the currently assigned 10 percent 
disability evaluations for the veteran's GERD, low back and 
left foot disabilities.  In April 2001 the RO received the 
veteran's notice of disagreement with the disability 
evaluations awarded to his service-connected GERD, low back 
and left foot and scar disabilities.  The U.S. Court of 
Appeals for Veterans Claims has addressed the distinction 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of entitlement to compensation, 
and a later claim for an increased rating.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Court noted that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to 
the primary importance of the present level of disability, is 
not necessarily applicable to the assignment of an initial 
rating following an original award of service connection for 
that disability.  Rather, the Court held that, at the time of 
an initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

1.	Above 10 Percent for GERD with Hiatal Hernia

The veteran's service-connected GERD with hiatal hernia is 
currently evaluated as 10 percent disabling under DC 7399-
7346.  When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  The hyphenated diagnostic code 
in this case indicates that the veteran's gastrointestinal 
disability has been rated analogous to hiatal hernia 
disability.    

According to 38 C.F.R. § 4.114, ratings under certain 
diagnostic codes for gastrointestinal conditions (including, 
in pertinent part, DC 7346) are not to be combined with each 
other; rather, a single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.

Under 38 C.F.R. § 4.114, DC 7305 (for rating duodenal ulcer), 
a rating of 10 percent requires evidence of a mild ulcer with 
recurring symptoms once or twice a year.  To merit a 20 
percent evaluation, there must be medical evidence of 
recurring episodes of severe symptoms two or three times a 
year averaging ten days in duration; or recurring episodes 
with moderate manifestations.  To warrant a 40 percent 
disability evaluation, the evidence must demonstrate 
moderately severe symptoms of impairment manifested by weight 
loss and anemia; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times per year.  For a 60 percent evaluation to be assigned, 
the evidence must show severe ulcer, only partially relieved 
by standard therapy, periodic vomiting, recurrent hematemesis 
or melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  38 C.F.R. § 
4.114, DC 7305.

Pursuant to DC 7346 (for rating hiatal hernia), a 60 percent 
rating is assigned when there are symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  A 30 percent rating is assigned when 
there is persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent rating is 
warranted with two or more of the symptoms for the 30 percent 
evaluation of less severity. 38 C.F.R. § 4.114, Code 7346.

Words such as "mild" and "severe" are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. 4.6.

The Board observes in passing that certain provisions of 38 
C.F.R. § 4.114 were revised, effective July 2, 2001 (codified 
as amended at 38 C.F.R. § 4.114 (2005)).  None of the 
diagnostic codes applicable to this case was changed, however

The provisions of 38 C.F.R. § 4.112, concerning weight loss, 
are potentially applicable to this issue and have been 
changed.  However, in this case no weight loss has been 
demonstrated.  Indeed, while the veteran weighed 220 pounds 
when he left service, his weight has remained relatively 
stable in the last three years.  The veteran's weight was 
found to stable during the April 2004 VA examination.

The Board takes notice of the fact that certain 
symptomatology may not be present at all times.  In fact, the 
diagnostic criteria recognize this fact by referring to 
"occasional episodes" of pertinent symptomatology.

Upon review of the competent medical evidence of record, the 
Board is of the opinion that a rating in excess of 10 percent 
is not warranted for the veteran's service-connected GERD 
with hiatal hernia.   The objective medical evidence of 
record over the past four years does not show persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health (as 
would be required for an increased rating under DC 7346), nor 
does it show recurring episodes of severe symptoms two or 
three times a year averaging ten days in duration; or 
recurring episodes with moderate manifestations (as would be 
required for an increased rating under DC 7305).  

To the contrary, on VA examination following review of the 
record in December 2000, the veteran complained of heartburn, 
reflux and regurgitation, and denied dysphagia with 
medications.  The April 2004 VA examiner specifically found 
that the veteran had only minimal symptoms related to his 
GERD with hiatal hernia, with occasional mid epigastric 
burning two or three times a week relieved by prescribed and 
over-the-counter medications.  Additionally, the veteran's 
UGI tract was found to show a hiatal hernia, but otherwise to 
be essentially within normal limits on radiology report in 
1997.  Furthermore, on VA examination in 2003 and 2004, and 
in all subsequent outpatient treatment records, the veteran 
himself has consistently denied significant symptomatology, 
other than occasional mid epigastric burning reflux and 
occasional diaphoresis, which appears to be controlled with 
prescribed and over-the-counter medications and emesis 
approximately every two months.  In fact, results of the EGD 
performed in April 2003 showed the hiatal hernia, but were 
otherwise normal.  Moreover, the veteran has not reported 
(nor does the evidence show) that his gastric reflux has 
caused dysphagia, pyrosis, regurgitation, hematemesis, 
melena, anemia, or considerable impairment of health.

The collective findings on the most recent VA examinations in 
2003 and 2004 the radiological findings related to the 2003 
EGD, and the more recent VA outpatient treatment reports 
through 2004, all describe relatively normal UGI tract, 
negative for ulcer symptomatology.  While the veteran has 
gastroesophageal reflux disease, controlled by medication, 
the reflux symptoms are not shown to warrant a rating in 
excess of 10 percent.

Without medical evidence of more severe symptomatology, 
disability due to the veteran's service-connected GERD with 
hiatal hernia does not warrant an initial rating in excess of 
the currently assigned 10 rating.  Moreover, the evidence is 
not so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
3.102, 4.7, 4.114, DC 7346.

2.	Above 10 Percent for Musculoskeletal Low Back Pain

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful  motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse. Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board notes that during the pendency of this appeal the 
regulations governing the schedular criteria for rating 
diseases and injuries for the spine were revised effective 
September 23, 2002, and were revised again, effective 
September 26, 2003.  See 38 C.F.R. §§ 4.71a, DC 5293, 
effective September 23, 2002; 38 C.F.R. § 4.71a, DC 5243, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003).  The veteran was provided with the new regulations 
in the February 2005 SSOC, and he was afforded a VA physical 
examination in April 2004 and the findings were used by the 
RO in the most recent evaluation of his claim in the February 
2005 SSOC.  When amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded.  
38 U.S.C.A. § 5110(g) (West 2002); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); VAOPGCPREC 3-2000 (April 10, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); 38 C.F.R. § 3.114(a) 
(2004).  

Under the old regulations, effective prior to September 2003, 
limitation of motion in the lumbar spine was assigned a 40 
percent rating when severe, a 20 percent rating when 
moderate, and a 10 percent rating when slight.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002), effective prior to 
September 26, 2003.

Under the old criteria, lumbosacral strain warranted a 
noncompensable evaluation if there were slight subjective 
symptoms only.  38 C.F.R. § 4.71a, Diagnostic Code 5295, 
effective prior to September 26, 2003.  A 10 percent 
evaluation was warranted if it was manifested by 
characteristic pain on motion.  Id.  With muscle spasm on 
extreme forward bending, and loss of lateral spine motion, 
unilateral, in a standing position, a 20 percent evaluation 
was warranted.  Id.  A 40 percent evaluation was warranted 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Id.

Under the amendment to the Rating Schedule that became 
effective September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including cervical or lumbosacral strain under Diagnostic 
Code 5237 or degenerative arthritis of the spine of the spine 
under Diagnostic Code 5242.  See 68 Fed. Reg. 51,454, 51,456- 
57 (Aug. 27, 2003) (effective Sept. 26, 2003)(codified at 38 
C.F.R. §§ 4.71a (2005)).  The new regulations provide the 
following rating criteria: a 100 percent evaluation is 
appropriate for unfavorable ankylosis of the entire spine; a 
50 percent evaluation is appropriate for unfavorable 
ankylosis of the entire thoracolumbar spine; a 40 percent 
evaluation for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (effective Sept. 26, 2003)

Under the revised regulations, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  However, the total medical evidence of record is 
entirely negative for any reference to a diagnosis of 
intervertebral disc syndrome. More important, the April 2004 
VA examination report is not referable to any indication that 
the veteran experiences any incapacitating episodes 
associated with his service-connected low back spine 
disability.  These evaluations are for application with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Id. (This clearly implies 
that the factors for consideration under the holding in 
DeLuca v. Brown, supra, are now contemplated in the rating 
assigned under the general rating formula.)

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate diagnostic code.  
Id., Note (1).  However, there is no showing that the veteran 
now objectively manifests neurologic symptoms as a 
consequence of his service-connected low back disorder.
 
Normal range of motion of the thoracolumbar spine is flexion- 
extension from 0 to 90 degrees and 0 to 30 degrees; lateral 
flexion from 0 to 30 degrees and rotation from 0 to 30 
degrees. 38 C.F.R. §4.71a, Plate V (2005).

Upon review of the objective and competent medical evidence 
of record, the Board is of the opinion that an initial rating 
in excess of the currently assigned 10 percent is not 
warranted for the veteran's service-connected musculoskeletal 
low back pain.  

The objective evidence of record does not show increased low 
back pathology.  When most recently examined by VA in April 
2004, there was no evidence of muscle spasm or vertebral 
tenderness. The veteran complained of having low back pain 
several times a month.  At that time his range of back motion 
was flexion to 800 degrees, extension to 20 degrees and 
bending and rotation to 25 degrees.  X-rays showed minimal 
degenerative disc disease.  The VA examiner reported that the 
veteran had minimal low back symptomatology that was no worse 
than when examined by VA in March 2003.  Since the evidence 
establishes that the disability for which service connection 
is in effect is not productive of limitation of forward 
flexion of the thoracolumbar spine to 60 degrees, limitation 
of combined range of motion of the thoracolumbar spine to 120 
degrees, muscle spasm, loss of lateral spine motion, 
unilateral in a standing position, or guarding severe enough 
to result in an abnormal gait, there is no basis for 
assigning a disability evaluation in excess of that which is 
in effect.

Even with consideration of DeLuca, supra, the objective 
evidence of record reflects the veteran's complaints of pain 
and stiffness but is not reflective of deficits of motor 
strength, muscle atrophy, or the like to warrant an increased 
evaluation.  The preponderance of the objective medical 
evidence is against the veteran's claim for an initial rating 
in excess of 10 percent for musculoskeletal low back pain. 
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).

3.	Above 10 Percent for A Post-Operative Scar on the 
Proximal Aspect of the Left Foot

The veteran's left foot scar is currently evaluated as 10 
percent disabling under DC 7804.

Effective July 31, 2002, VA amended several sections of the 
Rating Schedule in order to update the portion pertaining to 
skin disorders, to ensure that current medical terminology 
and unambiguous criteria are used.  See 67 Fed. Reg. 62,889 
(Oct. 9, 2002) (codified at 38 C.F.R. § 4.118 (2005)).

Among the changes, the rating formula for skin disorders was 
replaced with different criteria.  And, in some instances the 
nomenclature employed in the diagnosis of skin disorders was 
changed.

Where pertinent statutes or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, unless Congress has provided otherwise or has 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so.  See e.g., VAOPGCPREC 7-2003. 

In the February 2005 SSOC, the RO evaluated the veteran's 
claim under both the old and new regulations.  He was 
provided with the opportunity to respond to the new criteria 
and did not.  See Bernard v. Brown, supra.

Recent examination findings, noted in the April 2004 VA 
examination report, reflect tenderness and numbness over the 
area of the veteran's left foot scars.

Under the old regulations, effective prior to August 30, 
2002, superficial scars that were poorly nourished with 
repeated ulceration, tender and painful on objective 
demonstration, or caused limitation of function warranted a 
10 percent disability evaluation.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002), effective prior to 
August 30, 2002.

Under the current regulations, effective August 30, 2002, 
scars exceeding 6 square inches (39 cm.), that are 
superficial and do not cause limited motion but are greater 
than 144 inches (929 sq. cm.), are unstable or are painful, 
warrant a 10 percent disability evaluation.  See 38 C.F.R. § 
4.118, DCs 7801, 7802, 7803, 7804 (2005).

As indicated above, when examined by VA in April 2004, it was 
noted that the veteran complained of pain over the left foot 
incision, but was unable to separate it from the pain he had 
while walking.  Over the left distal foot, the veteran had 
some tenderness over the scar of the proximal aspect that was 
5.5 x 0.5 cm., that was pink and mildly elevated, with no 
nodules or ulcerations.  There was also a 4 x 0.3 cm. 
vertical scar across the great toe that was fixed in place 
with minimal functional motion.  The examiner opined that it 
was "unlikely" that the scars caused limited motion.  The 
veteran had some mild tenderness, but the veteran could not 
dissociate that from general foot tenderness, particularly 
with weightbearing.  His gait was steady.  The scars were not 
depressed or open and there were no ulcerations.  There is, 
thus, no showing that the service-connected scar is poorly 
nourished with repeated ulceration.  38 C.F.R. § 4.118, DCs 
7803 (2002), effective prior to August 30, 2002.  Nor were 
the scars found to be adherent and, thus, they are not shown 
to result in limitation of function of the part affected.  38 
C.F.R. § 4.118, DC 7805 (2002), effective prior to August 30, 
2002.  Moreover, there is simply no medical evidence of 
record to demonstrate that the veteran has a left foot scar 
in excess of 39 cm. or an unstable painful scar.  See DC 
7801, 7803 (2005), effective August 30, 2002.

Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt. 38 U.S.C.A. § 
5107(b).


4.	Above 10 Percent for a Left Foot Disability

The veteran's service-connected left foot disability is 
currently evaluated under DC 5299-5284.  The hyphenated 
diagnostic code in this case indicates that the veteran's 
left foot disability has been rated analogous to other foot 
injuries.

Diagnostic Code 5284, that evaluates other foot injuries, 
provides a 10 percent disability rating if the residuals of 
the injuries are moderate, a 20 percent rating if moderately 
severe, and a 30 percent rating if severe.  38 C.F.R. § 
4.71a, DC 5284 (2005).

Moderate malunion or nonunion of the tarsal or metatarsal 
bones warrant a 10 percent disability evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5283 (2005). A 20 percent evaluation 
requires moderately severe malunion or nonunion.  Id.  A 30 
percent evaluation requires severe malunion or nonunion.  Id.

The objective medical evidence of record regarding the 
service-connected left foot disability reflects the veteran's 
complaints of severe foot pain while walking, tenderness, and 
decreased sensation on the lateral border of the toe, treated 
with prescribed pain medications, steroid injections, 
orthotics and possible surgery for Morton's neuroma.

Giving the veteran the benefit of the doubt, the Board finds 
that the functional impairment caused by the pain, when 
considered with all other symptoms of pain on use and loss of 
strength and when viewed in conjunction the DeLuca case, 
supra, more nearly approximates the criteria for a 20 percent 
disability evaluation for moderately severe foot injury under 
DC 5284.  Accordingly the Board finds that a 20 percent 
rating under Diagnostic Code 5284 for moderately severe 
impairment is warranted.  38 C.F.R. § 4.7.

However, the competent medical evidence of record regarding 
the veteran's service-connected left foot disability does not 
meet or approximate the criteria for a rating in excess of 20 
percent for the service-connected left foot disability.  VA 
examinations of record reflect that the veteran walked 
without an assistive device, with a normal gait, albeit with 
a slight limp at times.  Treatment records reflect he was 
offered several different types of medical treatment for left 
foot pain, including steroid injections, prescribed pain 
medication, and undergoing a neurectomy.  The records show 
that he reported at least some relief or reduction in 
symptoms with those treatments and use of an orthotic 
support.  However, the evidence as a whole does not support a 
finding that the veteran had severe foot disability so as to 
warrant an evaluation in excess of 20 percent under DC 5284.  
The benefit of the doubt has been resolved in the veteran's 
favor to this limited extent.

5.	GERD, Low Back and Left Foot and Scar Disabilities

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture "as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no allegation or showing in the record on appeal that the 
appellant's service-connected GERD, low back and left foot 
and scar disabilities have caused marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
is not required to discuss the possible application of 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected GERD, 
low back and left foot disabilities, as the Court indicated 
can be done in this type of case.  Based upon the record, we 
find that at no time since the veteran filed his original 
claim for service connection have the disabilities on appeal 
been more disabling than as currently rated under the present 
decision of the Board.




ORDER

Service connection for a heart disorder is denied.

Service connection for sinusitis is denied.

Service connection for right shoulder disability is granted.

Service connection for a left knee disorder is denied.

An initial evaluation in excess of 10 percent for 
gastroesophageal reflux disease with hiatal hernia is denied.

An initial evaluation in excess of 10 percent for 
musculoskeletal low back pain is denied.

An initial evaluation in excess of 10 percent for a 
postoperative scar on the proximal aspect of the left foot is 
denied.

An initial evaluation of 20 percent for a left foot 
disability, classified as status post arthroplasty with pin 
fixation of the 2nd digit, osteotomy of the 2nd metatarsal, 
and bunionectomy is granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

In the March 2001 rating decision, the RO, in pertinent part, 
denied the veteran's claim for service connection for 
hemorrhoids and notified him of the action taken on his claim 
in a letter dated April 10, 2001.  In an April 2001 signed 
statement, the veteran expressly disagreed with the RO's 
action stating "[specifically] #14 service connection for 
[h]emorrhoids is denied", although his service 
representative's accompanying memorandum did not address this 
matter. There is no indication in the record that the veteran 
withdrew his claim for service connection for hemorrhoids.  
The Board construes the veteran's April 2001 statement as a 
timely notice of disagreement (NOD) as to the issue of 
service connection for hemorrhoids.  Accordingly, the Board 
is required to remand this issue to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999) (NOD initiates review by the Board of the RO's 
denial of the claim, and bestows jurisdiction on the Court, 
so the Board must remand such issue to the RO, for issuance 
of an SOC)

Thus, due process requires that this case be REMANDED to the 
RO for the following action:
		
The RO should issue a statement of the case 
regarding the issue of entitlement to service 
connection for hemorrhoids.  Then, if, and 
only if, the veteran completes his appeal by 
filing a timely substantive appeal as to this 
issue, that claim should be returned to the 
Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


